                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM LEE GRANT, II,                    :
     Plaintiff,                           :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-CV-5607
                                          :
CENTRAL INTELLIGENCE                      :
AGENCY, et al.,                           :
    Defendant.                            :

                                          ORDER

       AND NOW, this 15th day of January, 2020, upon consideration of Plaintiff William Lee

Grant, II’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF No.

2) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED WITH PREJUDICE as frivolous for the reasons in

the Court’s Memorandum.

       4. The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:

                                                         s/ J. Curtis Joyner

                                          J. CURTIS JOYNER, J.
